DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites “Embodiments”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziuba et al (US 20170349078).

Regarding claim 10, Dziuba  teaches a system (Fig. 3) comprising: a controller (40); an energy storage device (174); a transport refrigeration system (60) including one or more components (compressor, evaporator, paragraph 0018); a first invertor (174) electrically coupled to the ESD (174) and a component of the transport refrigeration system (through 78 to 60); and a second invertor (72) electrically coupled to the ESD (174) and a component of the transport refrigeration system (through 78 to 60).
Regarding claim 20, Dziuba  teaches the transport refrigeration system is coupled with at least one of a refrigerated truck or a refrigerated trailer (paragraph 0001).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziuba in view of Kwak  (WO 2012144664).
Regarding claims 1, 4-5, it is noted that although the preamble of claim 1 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 

Regarding claim 11, Dziuba teaches the first inverter converts a first output of the ESD (70 to 174 to 78 to 60) to a converted first output (Fig. 3) and the second inverter converts a second output (172 to 174 to 78 to 60) of the ESD to a converted second output (Fig. 3) but fails to explicitly teach wherein the converted first output has a different voltage than the converted second output.
However, Kwak teaches the converted first output (The power from the battery 150 is converted to alternating current power through the inverter to drive the compressor 120, pg. 4, paragraph 3) has a different voltage (one of ordinary skill in the art would recognize that the voltages to power the compressor vs. fans and the heater would be different) than the converted second output (components using low power, such as the fans 121a and 122a and the heater 123, pg. 3, paragraph 9, 11) to prevent unnecessary consumption of power and load can be reduced, and provide an advantage of preventing overloading of the initial engine power.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Dziuba to include he converted first output has a different voltage than the converted second output in view of the teachings of Kwak to prevent unnecessary consumption of power and load can be reduced, and provide an advantage of preventing overloading of the initial engine power. 
Regarding claim 17, the combined teachings teach the ESD is a rechargeable energy storage device (lithium ion battery, pg. 3, paragraph 9 of Kwak).
Regarding claim 18, the combined teachings teach the ESD is a lithium-ion battery pack (lithium ion battery, pg. 3, paragraph 9 of Kwak).
Claims 2-3, 6-9, 12-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziuba in view of Matsuno et al (US 20090133419).
Regarding claims 2-3, 6-9  it is noted that although the preamble of claim 1 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Regarding claim 12, Dziuba teaches the invention as described above but fails to explicitly teach a transformer, wherein the transformer is electrically coupled to the first invertor and a compressor of the transport refrigeration system, wherein the transformer converts the converted first output from the first invertor to a voltage supplied to the compressor.
However, Matsuno teaches a transformer (23), wherein the transformer is electrically coupled to the first invertor (23 to 24) and a compressor (31) of the transport refrigeration system, wherein the transformer converts the converted first output from the first invertor to a voltage supplied to the compressor (paragraph 0071-0072, 0077) to provide a reduction in engine size and weight by individually controlling the refrigerator engine, the compressor and other equipment.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Dziuba to include a transformer, wherein the transformer is electrically coupled to the first invertor and a compressor of the transport refrigeration system, wherein the transformer converts the converted first output from the first invertor to a voltage supplied to the compressor of Matsuno to provide a reduction in engine size and weight by individually controlling the refrigerator engine, the compressor and other equipment.
Regarding claim 13, the combined teachings teach a fan (35, 36 of Matsuno), wherein the fan is electrically coupled to the second inverter (25, 26 of Matsuno), wherein the second inverter provides a DC signal to power the fan (paragraph 0071-0072, 0100 of Matsuno).
Regarding claim 14, the combined teachings teach the transformer is configured to receive grid power (140 of Dziuba) to operate the transport refrigeration system and recharge the ESD (charging battery 174 of Dziuba).
Regarding claim 15, the combined teachings teach a first output (72 of Dziuba) and a second output (172 of Dziuba) are produced by a common ESD (174 of Dziuba).
Regarding claim 16, the combined teachings teach the one or more components of transport refrigeration system comprises at least one of an evaporator fan (36 of Matsuno), condenser fans (35 of Matsuno), compressor (31 of Matsuno).
Regarding claim 19, the combined teachings teach the first invertor is a DC/AC invertor (paragraph 0071 of Matsuno) and the second invertor is a DC/DC invertor (DC output power, paragraph 0032 of Dziuba).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763